Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
1.	This office action is in response to the Request for Continued Examination (RCE) and amendment filed 8/1/2022. As directed by the amendment, claims 1-3 have been amended and no claims have been added or canceled. Thus, claims 1-3 are pending in the application.
Claim Rejections - 35 USC § 112
2.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	Regarding claim 1, the limitation of “wherein the heating up period lasts for less than 0.5 seconds and is dependent on the specifications of the heating element and based on the quantity and composition of the liquid material to be evaporated per inhalation or draw” (ln. 18-21) is considered new matter that is not described in the applicant’s original disclosure. While the specification states that “[t]he duration of the heating-up period depends especially on the specifications of the composite 22, 39 and on the quantity and composition of the liquid material 16 to be evaporated and should be as far as possible <0.5 sec” (Page 80, ln. 22 - Page 81, ln. 2), the disclosure does not disclose any information about detecting the specification of the heating element or the quantity/composition of the liquid material to be evaporated per inhalation or draw. Rather, it appears that the heating period would be set or determined based on factors already known before use of the device. There does not appear to be any disclosure as to adjusting or changing the heating up period during use of the device.
	Regarding claim 2, the limitation “a supply of energy having a dynamically adjustable duty cycle greater than 0% and up to 100% to provide a variable level control…is dependent on the specifications of the heating element and on the quantity and composition of the liquid material to be evaporated per inhalation or draw” (ln. 12-16) is considered new matter that is not described in the applicant’s original disclosure. The specification states: “In said second period, the supplied energy is used to primarily to evaporate the liquid material 16 and secondarily to cover energy losses. By means of appropriate selection of the level control degree, the evaporative capacity and therefore the quantity of liquid material 16 evaporated per drawing or inhalation can be controlled within certain limits” (Page. 81, ln. 4-7). While this section suggests that there is some type of “selection” possible to the operation parameters of the second period, the disclosure does not seem to suggest that control/adjustment of the duty cycle during the second period is on a “per inhalation or draw” basis based on the specification of the heating element and on the quantity/composition of the liquid material.
	Regarding claim 3, the limitation “a variable level controller, wherein the controller entirely withdraws a supply of energy to the heating element at a time during a period of detected puffing on the inhalator device dependent on the quantity of the liquid material available to be evaporated…to prevent thermal decomposition of the liquid material” (ln. 12-17) is considered new matter that is not described in the applicant’s original disclosure. While the specification states that “thermal decomposition of the liquid material 16 can be counteracted by withdrawing or throttling the level control degree” (Page 82, ln. 9-10), nothing in the disclosure states that removal of the supply of energy to the heating element is dependent on the quantity of the liquid material available to be evaporated. The disclosure provides no type of sensor or detecting mechanism for determining the amount of liquid material that is available in the inhalator component.
Response to Arguments
4.	Applicant’s arguments filed on 8/1/2022 on Pages 6-7 with respect to claim 1 and regarding Brooks not disclosing the “requirement that the controller must make a per draw or inhalation determination of the length of the heating up period” have been considered and are persuasive. However, such a limitation appears to be new matter (see 112(a) rejection of claim 1 above). The applicant’s disclosure does not appear to support a controller that is configured to make a “per draw or inhalation” determination of the heating up period.
5.	Applicant’s arguments filed on 8/1/2022 on Pages 7-8 with respect to claim 2 and regarding there being a causal link between putting detection and the time period of heater activation have been considered, but are not persuasive. Claim 2 states that “a supply of energy…is for a time period less than a period of detected puffing on the inhalator device” (ln. 12-17). The claim does not state that the controller is configured to ensure that the supply of energy is for a time period less than a period of detected puffing on the inhalator device. Rather, the claim relies on a factor that is independent from the device - how long the user puffs on the inhalator device. If the prior art discloses a scenario where a user puffs on the inhalator for a period of time that is longer than the supply of energy provided to the heating element (and the puff is detected by the inhalator), then the prior art meets the claim language. 
6.	Applicant’s arguments filed on 8/1/2022 on Page 8 with respect to claim 2 and regarding the prior art of record not disclosing that the supply of energy from the inhalator to the heating element is “dependent on the specifications of the heating element and based on the quantity and composition of the liquid material to be evaporated per inhalation or draw and for a time period less than a period of detected puffing on the inhalator device” have been considered, and are persuasive. However, such a limitation appears to be new matter (see 112(a) rejection of claim 1 above). The applicant’s disclosure does not appear to support control over the supply of energy that is based on the specifications of the heating element and based on the quantity and composition of the liquid material to be evaporated per inhalation or draw.
7.	Applicant’s arguments filed on 8/1/2022 on Page 9 with respect to claim 3 and regarding the prior art of record not disclosing a controller entirely withdrawing a supply of energy to the heating element dependent on the quantity of the liquid material available to be evaporated to prevent thermal decomposition of the liquid material have been considered, and are persuasive. However, such a limitation appears to be new matter (see 112(a) rejection of claim 1 above). The applicant’s disclosure does not appear to support detecting the amount of liquid material available to be evaporated and then controlling the supply of energy to the heating element based on that determination.
Conclusion
8.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY A STANIS whose telephone number is (571)272-5139.  The examiner can normally be reached on Mon - Fri 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TIMOTHY A STANIS/Primary Examiner, Art Unit 3785